Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

  RENZO BARBER I,

                  Plaintiff,

                  vs.

  AMERICAN IMPORT CAR SALES, INC.,
  a Florida Profit Corporation d/b/a JUMBO
  AUTO & TRUCK PLAZA and ETON
  CENTERS CO., LLC, a New York
  Domestic Limited Liability Company,

            Defendants.
  _______________________________/

                                           COMPLAINT

  Plaintiff RENZO BARBER I (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues AMERICAN IMPORT CAR SALES,
  INC., d/b/a JUMBO AUTO & TRUCK PLAZA (“AICS”), and ETON CENTERS CO., LLC,
  (“ETON”) (hereinafter, collectivel y referred to as “Defendants”), for declarator y
  and injunctive relief; for discrimination based on disabilit y; and for the
  resultant attorney's fees, expenses, and costs (includin g, but not limited to,
  court   costs    and   expert   fees),    pursuant   to   42   U.S.C.   §12181   et.   seq.,
  ("AMER ICANS W ITH DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.      This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.




                                                1
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 12



  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Broward
  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, thi s is the
  designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBER I, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Jumbo Auto & Truck Plaza (“Subject Facility”), Plaintiff
  suffered from a “qualified disabilit y” under the ADA, and required the use of a
  wheelchair for mobilit y. Specificall y, Plaintiff suffers from paraplegia due to a
  severed T4 and T5, and is therefore confined to his wheelchair. The Plaintiff
  personall y visited Jumbo Auto & Truck Plaza, but was denied full and equal access,
  and full and equal enjoyment of the facilities, services, goods, and amenities
  within Jumbo Auto & Truck Plaza, which is the subject of this lawsuit. The Subject
  Facilit y is a car dealer and Plaintiff wanted to look for a vehicle for sale but
  was unable to due to the discriminatory barriers enumerated in Paragraph 15 of
  this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBER I, is an advocate of the
  rights of similarl y situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, AICS and ETON are authorized to conduct business and are in
  fact conducting business within the State of Florida. The Subject Facilit y is
  located at 760 S. State Rd. 7, Hollywood, FL 33023. Upon information and belief, AICS
  is the lessee and/or oper ator of the Real Propert y and therefore held accountable
  of the violations of the ADA in the Subject Facilit y which is the matt er of this
  suit. Upon information and belief, ETON is the owner and lessor of the Real



                                            2
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 12



  Propert y where the Subject Facilit y is loc ated and therefore held accountable for
  the violations of the ADA in the Subject Facilit y which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the st atute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public fac ilities;

        iv. individuals with disabilities           continuall y suffer    forms of
          discrimination,    including:    outright    intentional   exclusion;  the
          discriminatory     effects    of    architectural,    transportation,  and
          communication barriers; failure to make modifications to exi sting
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

                                           3
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 12




        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the Un ited States billions of dollars in
          unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of con gressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 C FR §36.104, Title III, no
  individual may be discriminated against on the basis of disabilit y with regards
  to the   full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any plac e of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Jumbo
  Auto & Truck Plaza is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must compl y with the ADA. The Subject Facilit y is open to the public, its
  operations affect commerce, and it is a sales establishment . See 42 U.S.C. Sec.
  12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facilit y is a public
  accommodation that must compl y with the ADA.


  11.   The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Jumbo Auto & Truck Plaza located at 760 S. State Rd. 7,


                                            4
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 12



  Hollywood, FL 33023, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U .S.C.
  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and eq ual access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personall y encountered and/or has

  knowledge of:




                                            5
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 12



           a) The main customer parking facility in front of the auto and truck sales store does

              not provide a compliant accessible parking space. 2010 ADA Standards 502.1

           b) The parking facilities do not have the minimum number of compliant accessible

              parking spaces required. 2010 ADA Standards 208.2

           c) The main south customer parking facility has twelve (12) marked standard spaces

              and zero (0) compliant accessible parking space. One (1) compliant accessible

              parking space with adjacent access aisle is required. 2010 ADA Standards 208.2

           d) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           e) In the main customer parking facility there is no access aisle attached to an

              accessible route serving any existing parking space which would allow safe

              entrance or exit of vehicle for accessible persons requiring mobility devices.

              2010 ADA Standards 502.2

           f) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facilities. Accessible routes must connect

              parking spaces to accessible entrances. In parking facilities where the accessible

              route must cross vehicular traffic lanes, marked crossings enhance pedestrian

              safety, particularly for people using wheelchairs and other mobility aids. 2010

              ADA Standards 502.3

           g) There is one (1) non-compliant accessible parking space located in the north side

              of building furthest from the customer entrance. 2010 ADA Standards 502.2

           h) At time of inspection there were multiple vehicles for sale parked in the non-

              compliant accessible parking space without disabled parking permits. Designated



                                               6
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 12



              accessible spaces must be designed and marked for the exclusive use of those

              individuals who have a severe physical disability and have permanent or

              temporary mobility problems that substantially impair their ability to ambulate

              and who have been issued either a disabled parking permit or license plate. 2010

              ADA Standards 208.3.1, 502.3

           i) The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

           j) The accessible parking space identification striping is mismarked. Each such

              parking space must be striped in a manner that is consistent with the standards of

              FDOT for other spaces and prominently outlined with blue paint, and must be

              repainted when necessary, to be clearly distinguishable as a parking space

              designated for persons who have disabilities. 2010 ADA Standards 502.6.1

           k) There is a vertical change in level (step) from the ground surface of the parking

              lot up to the walkway in front of the sales office entrance creating a barrier for

              persons with disabilities.   Changes in level of 1/4 inch high maximum are

              permitted to be vertical. 2010 ADA Standards 303.2

           l) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2010 ADA

              Standards 216.6




                                               7
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 8 of 12



            m) The existing facility does not provide a compliant accessible route to the auto

                sales store main entrance from any site arrival point. 2010 ADA Standards 206.2,

                208, 401.1, 502

  16.   Upon information and belief there are other current violations of the ADA
  at Jumbo Auto & Truck Plaza. Onl y upon full inspection can all violation s be
  identified.   Accordingl y, a complete list of violations will require an on -site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedure.


  17.   Upon information and belief, Plaintiff alleges that remova l of the
  discriminatory barriers and violations is readil y achievable and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them rea dily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.

                                                8
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 9 of 12




  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defe ndants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an O rder requiring Defendants to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and pro per.

  Dated this October 31, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016

                                           9
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 10 of 12



  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                       10
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 11 of 12



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

  RENZO BARBER I,

               Plaintiff,

               vs.

  AMERICAN IMPORT CAR SALES, INC.,
  a Florida Profit Corporation d/b/a JUMBO
  AUTO & TRUCK PLAZA and ETON
  CENTERS CO., LLC, a New York
  Domestic Limited Liability Company,

            Defendants.
  _______________________________/

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 31, 2019, I electronically filed the
  Complaint along with a Summons f or each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBER I




                                             11
Case 0:19-cv-62714-DPG Document 1 Entered on FLSD Docket 10/31/2019 Page 12 of 12



                                 SERVICE LIST:

    RENZO BARBER I, Plaintiff, vs. AMERICAN IMPORT CAR SALES, INC., a Florida
   Profit Corporation d/b/a JUMBO AUTO & TRUCK PLAZA and ETON CENTERS CO., LLC,
                          a New York Domestic Limited Liability Company

              United States District Court Southern District Of Florida

                                     CASE NO.


  AMERICAN IMPORT CAR SALES, INC., d/b/a JUMBO AUTO & TRUCK PLAZA

  REGISTERED AGENT:

  LEVY, JOE
  1640 S STATE ROAD 7
  HOLLYWOOD, FL 33023

  VIA PROCESS SERVER


  ETON CENTERS CO., LLC

  C/O BRAUSE REALTY, INC.
  52 VANDERBILT AVE
  NEW YORK, NY 10017

  VIA PROCESS SERVER




                                         12
